MEMORANDUM **
Domingo Campos-Reyes appeals the sentence imposed following his guilty plea to being an alien in the United States after deportation in violation of 8 U.S.C. § 1326.
We have reviewed the record and the opening brief. We conclude that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Appellant’s contention that the temporal relationship of the removal to the prior conviction is beyond the scope of the Supreme Court’s recidivism exception is foreclosed by United States v. Castillo-Rivera, 244 F.3d 1020, 1025 (9th Cir.2001). Further, the Supreme Court’s decision in Almendarez-Torres v. United States, 523 U.S. 224, 247, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), remains binding on this court. See United States v. Weiland, 420 F.3d 1062, 1079 n. 16 (9th Cir.2005); see also United States v. Beng-Salazar, 452 F.3d 1088 (9th Cir.2006).
Accordingly, the government’s motion for summary affirmance of the district court’s judgment is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.